Opinion issued June 13, 2002 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00396-CR
____________

ANTONIO ANDREW DAVIDSON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 899665



MEMORANDUM  OPINION
 Appellant filed a motion expressing his desire to dismiss the appeal.  The
motion is in writing, signed by appellant.  We have not yet issued a decision. 
Accordingly, the appeal is dismissed.  Tex. R. App. P. 42.2(a).
	The clerk of this Court is directed to issue mandate immediately.  Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Mirabal, Taft, and Smith. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Jackson B. Smith, Jr., retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.